Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 1 of 15 Page ID
                                 #:3990




                   EXHIBIT 1


                                  Exhibit 1
                                   Page 4
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 2 of 15 Page ID
                                  #:3991
                                                                    SB 70 7
                                                                    Page 1
Date of Hea ri n g: June 18, 2019

                     1) ASSEMBLY COMMITTEE ON JUDICIARY
                                  Mark Stone , Chair

                                       2) SB 707
 (Wieckow s ki ) – As Amend e d May 20, 2019

SENATE VOTE : 29- 8

SU BJECT : ARBITRATION AGREEME NT S: BREACH BY DRAFTING
PARTY: ENFORCE M E N T

KEY ISS UE S :

1) SHOULD THE DRAFTING PARTY OF AN EMPLOYMENT OR
   CONSU M E R RELATED ARBITRATION AGREEME NT THAT FAILS TO
   PAY FOR A SUBSEQ U E NT ARBITRATION PROCEEDING BE SUBJECT
   TO SANCTION S?

2) SHOULD THE FAILURE OF A DRAFTING PARTY TO PAY THE
   REQUIRED COSTS AND FEES ASSOCIATED WITH THE ARBITRATION
   PROCEEDING PERMIT AN EMPLOYEE OR CONSU M E R OTHERWISE
   REQUIRED TO ARBITRATE THEIR CLAIMS TO SEEK REDRES S IN
   COURT?

3) SHOULD ARBITRATION COMPANIES BE REQUIRED TO PUBLISH
   SPECIFIED DEMOGRAPHIC INFORMATION REGARDING
   ARBITRATORS?

                                      SYNOP S I S

Arbitration is a controv e r sial for m of alterna tiv e disput e resolution held
outside of courts wher e a third- party, typically a retired judge, mak e s a
bindin g deter m i n a ti o n in favor of one party to the proce e di n g. Propon e n t s
of arbitration highligh t that arbitration can be a mor e efficie n t and
som e w h a t lower cost alternativ e to litigation. Oppon e n t s of arbitration
cont e n d that decision s can frequ e n t l y favor the more pow er f ul draftin g
party, and that rules of evide n c e or civil proce d u r e can be limite d or
waive d. Despit e the ongoing debat e over the merits of arbitration, the
Unite d Stat e s Supr e m e Court has liberally interpr e t e d the Feder al
Arbitration Act to pree m p t state laws regardin g arbitration, resulting in
arbitration provision s beco m i n g a domina n t featur e of nearly every
em ploy m e n t and cons u m e r contrac t, contrac t s that frequ e n tl y are take- it-
or- leave- it contrac t s of adhesion. Recog ni zi n g that arbitration is frequ e n tl y
foiste d on cons u m e r s and em ploy e e s by the party drafting thes e contrac t s
of adhe sion, court s have gener ally requir e d the drafting party to pay for the
cost and fees associat e d with the arbitration as a matt e r of basic fairne s s .
While case law requir e s such pay m e n t in California, the existing law

                                        Exhibit 1
                                         Page 5
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 3 of 15 Page ID
                                      #:3992
                                                                            SB 70 7
                                                                             Page 2
rem ains unclear about what rem e di e s an em ploy e e or cons u m e r has if a
draftin g party failed to pay for the arbitration in a timely man n e r .

See ki n g to provid e em ploy e e s and cons u m e r s with a clear set of
alternativ e s in the even t a draftin g party fails to pay for arbitration, this bill
offers sever al rem e di e s . First, this bill provide s that if a draftin g party fails
to pay any costs or fees associat e d with the arbitration within 30 days of the
passin g of the due date, the cons u m e r or em ploy e e is free to rem ov e the
mat t e r to court, or continu e with arbitration and see k the recov er y of the
costs and fees. Additionally, to deter drafting parties from rene gin g on
their obligation to pay the arbitration- relate d costs and fees, this bill
impos e s man d a t o r y mon e t a r y sanction s on draftin g partie s and per mi t s the
adjudicator y body to impos e additional evide n tiar y or relate d sanction s on
the drafting party. Finally, recog nizi n g that ther e is curren tly little
infor m a tio n on the de m o g r a p hi c s of arbitrator s, this bill would requir e
arbitration com pa ni e s to publish self- reportin g de m o g r a p hi c data
volunt arily collect e d from the arbitrator s they em ploy.

This bill is sponsor e d by the California Employ m e n t Lawy er s Association
and the Consu m e r Attorn e y s of California and is suppor t e d by several other
labor or cons u m e r prote c tion organization s . The suppor t coalition,
repr es e n t i n g the parties mos t likely to find the m s e l v e s trapp e d in an
unfu n d e d arbitration proce e di n g, argu e that this bill provide s em ploy e e s
and cons u m e r s with clear re m e di e s in the eve nt that a draftin g partie s fails
to live up to its clear obligations und er state law. This meas ur e is oppos e d
by the California Cha m b e r of Com m e r c e and a coalition of busine s s
organizatio n s who believ e that the curren t provision s of the bill providin g
that any failure to pay for arbitration, even a small non- pay m e n t , subjec t s
the drafting party to significan t sanction s, go too far.

SU M MA RY: Provide s that the drafting party of a com m e r ci al or
employ m e n t relat e d arbitr a tio n agre e m e n t is in mat e ri al bre a c h of the
arbitr a tio n agre e m e n t if the draftin g party fails to pay, as requi r e d by
existing law, specifie d costs and fees associa t e d with the arbit r a ti o n
proc e e di n g. Specifically, thi s bill :

1) Adds the following definition s to the Californi a Arbitra tio n Act:

  a) “Cons u m e r ” mea n s an individu al who seeks, uses, or acquir e s , by
     purc h a s e or leas e, any goods or service s for pers o n al, family, or
     hous e h ol d purpo s e s ;

  b) “Draftin g party” mea n s the comp a ny or busin e s s that includ e d a
     pre dis p u t e arbit r a ti o n provision in a contr a c t with a cons u m e r or
     employe e . The ter m includ e s any third party relying upon, or
     othe r wi s e subjec t to the arbit r a t io n provision, othe r tha n the employe e
     or cons u m e r ; and

  c) “Employe e” mea n s any curr e n t employe e, form e r employe e , or
     applica n t for employ m e n t . The ter m includ e s any pers o n who is, was,
                                            Exhibit 1
                                             Page 6
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 4 of 15 Page ID
                                            #:3993
                                                                                  SB 70 7
                                                                                   Page 3
      or who claims to have been misclas sified as an inde p e n d e n t cont r a c t o r
      or othe r wi s e impro p e rly plac e d into a cate g o r y othe r than employe e or
      applica n t for employ m e n t .

2) Provides that in an employm e n t or cons u m e r arbit r a ti o n that req ui r e s ,
   eithe r expre s s ly or throu g h applica tio n of stat e or fede r al law or the
   rules of the arbit r a tio n adminis t r a t o r , the drafting party to pay cert ai n
   fees and costs befor e the arbit r a ti o n can proce e d , if the fees or costs to
   initiat e an arbit r a t io n proce e di n g are not paid within 30 days after the
   due date, the drafting party is in mat e ri al bre a c h of the arbit r a tio n
   agre e m e n t , is in default of the arbit r a t io n, and waives its right to comp el
   arbitr a tio n purs u a n t to existing law.

3) Provides that in the event of a mat e ri al bre a c h of an arbitr a tio n
    agre e m e n t purs u a n t to 2), an employe e or cons u m e r may do the
    following:

   a) Withd r a w the claim from arbitr a tio n and proce e d in a court of
      appr o p ri a t e jurisdictio n; or

   b) Comp el arbit r a tio n in which the draftin g party shall pay rea so n a bl e
      attor n e y’s fees and costs relat e d to the arbit r a ti o n.

4) Provides that if an employe e or cons u m e r withd r a w s a claim from
   arbitr a tio n purs u a n t to 3), the stat u t e of limitatio n s with rega r d to all
   claims broug h t or that relat e back to any claim brou g h t in arbit r a t io n
   shall be tolled as of the date of the first filing of a claim in any court,
   arbitr a tio n foru m, or othe r dispu t e resolution foru m.

5) Provides that if the employe e or cons u m e r proce e d s with an action in a
   court of appr o p ri a t e jurisdictio n, purs u a n t to 3), the court shall impos e
   sanctio n s on the drafting party in accor d a n c e with 10) and 11).

6) Provides that in an employm e n t or cons u m e r arbit r a ti o n that req ui r e s ,
   eithe r expre s s ly or throu g h applica tio n of stat e or fede r al law or the
   rules of the arbit r a tio n provide r, that the draftin g party pay cert ai n fees
   and costs during the pend e n c y of an arbit r a ti o n proce e di n g , if the fees or
   costs req ui r e d to contin u e the arbit r a ti o n proce e di n g are not paid within
   30 days after the due date, the draftin g party is in mat e ri al bre a c h of the
   arbitr a tio n agre e m e n t , is in defa ult of the arbit r a t io n, and waives its
   right to comp el the employe e or consu m e r to proc e e d with that
   arbitr a tio n as a res ult of the mat e ri al bre a c h .

7) Provides that in the event of a mat e ri al bre a c h of an arbitr a tio n
   agre e m e n t purs u a n t to 6), an employe e or cons u m e r may unilat e r ally
   elect to do any of the following:

      a) Withd r a w the claim from arbitr a tio n and proce e d in a court of
      appr o p ri a t e jurisdictio n, and provide s that the stat u t e of limitation s
      with rega r d to all claims broug h t or that relat e back to any claim
                                           Exhibit 1
                                            Page 7
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 5 of 15 Page ID
                                             #:3994
                                                                                   SB 70 7
                                                                                    Page 4
      brou g h t in arbit r a t io n shall be tolled as of the date of the first filing of
      a claim in any court, arbit r a ti o n forum, or othe r disput e resolution
      foru m;

        b) Continu e the arbit r a ti o n proce e di n g, if the arbit r a t io n comp a n y
        agre e s to continu e adminis t e ri n g the proce e di n g, notwit h s t a n d i n g the
        drafting party’s failur e to pay fees or costs and per mit the neut r al
        arbitr a t o r or arbitr a tio n comp a n y to com m e n c e a collection action at
        the conclusion of the arbit r a ti o n proce e di n g agains t the draftin g party
        that is in default of the arbit r a t io n for paym e n t of all fees associ a t e d
        with the employm e n t or cons u m e r arbit r a t io n proc e e di n g , includin g
        the cost of adminis t e ri n g any proce e di n g s after the defa ult.

        c) Petition the court for an orde r comp elling the drafting party to pay
        all arbit r a t io n fees that the draftin g party is obligat e d to pay unde r the
        arbitr a tio n agre e m e n t or the rules of the arbit r a ti o n comp a ny; or

        d) Pay the drafting party’s fees and proce e d with the arbit r a t io n
        proc e e di n g and per mit, as part of the awa r d, the employe e or
        cons u m e r to recove r all arbit r a tio n fees paid on beh alf of the draftin g
        party witho u t reg a r d to any findings on the merit s in the unde rlyin g
        arbitr a tio n.

8) Provides that if an employe e or cons u m e r withd r a w s a claim from
   arbitr a tio n purs u a n t to 7) both of the following shall apply:

        a) The employe e or cons u m e r may bring a motion, or a sep a r a t e
        action, to recove r all attor n e y’s fees and all costs associ at e d with the
        aba n d o n e d arbit r a ti o n proc e e di n g , and the event u a l recove ry of
        arbitr a tio n fees, inte r e s t , and relat e d attor n e y’s fees shall be withou t
        reg a r d to any finding s on the merits in the und e rlyin g action or
        arbitr a tio n; and

        b) The court shall impos e sanctio n s on the drafting party in
        accor d a n c e with 10) and 11).

9) Provides that if the employe e or cons u m e r contin u e s in arbit r a ti o n
   purs u a n t to 7), the arbit r a t o r may pose appro p ri a t e sanc tion s on the
   drafting party, includin g mone t a r y sanctio n s, issue sanc tion s , eviden c e
   sanctio n s , or ter mi n a t i n g sanctio n s .

10)      Requir e s the court to impos e a mone t a r y sanctio n agains t a draftin g
      party that mat e ri ally brea c h e s an arbit r a tio n agre e m e n t purs u a n t to 2)
      or 6) by orde ri n g the drafting party to pay the reas o n a b l e expe n s e s ,
      includin g attor n e y’s fees and costs, incur r e d by the employe e or
      cons u m e r as a res ult of the mat e ri al bre a c h.

11)      Per mit s the court, in addition to the mone t a r y sanctio n s impos e d
      purs u a n t to 10) to impos e any of the following sanction s again s t a
      drafting party that mat e ri ally brea c h e s an arbit r a ti o n agre e m e n t
                                              Exhibit 1
                                               Page 8
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 6 of 15 Page ID
                                           #:3995
                                                                             SB 70 7
                                                                              Page 5
   purs u a n t 2) or 6), unles s the court finds that the draftin g party subjec t to
   the sanctio n acte d with subs t a n t i al justificatio n or that othe r
   circu m s t a n c e s make the imposition of the sanctio n unjust:

   a) An evide n c e sanction by an orde r prohibitin g the draftin g party from
      condu c ti n g discove ry in the civil action;

   b) A ter mi n a t i n g sanc tion that strike s out the plea di n g s , or part s ther e of,
      by the draftin g party or ren d e ri n g a judg m e n t by defa ult agains t the
      drafting party; or

   c) A cont e m p t sanctio n by an orde r trea ti n g the draftin g party as in
      cont e m p t of court.

12)       Requir e s an arbit r a tio n comp a n y that adminis t e r s , or is othe r wi s e
      involved in a cons u m e r arbit r a ti o n, to also includ e in the req ui r e d repor t
      the demo g r a p h i c dat a relative to ethnicity, race, disability, vete r a n
      stat u s, gend e r , gend e r identity, and sexual orient a t io n of all arbit r a t o r s
      as provide d by the arbit r a t o r s .

13)       Make s various findings and decla r a ti o n s providing that existing stat e
      and feder al case law, gene r a lly, holds that the drafting party in an
      employ m e n t or cons u m e r arbitr a tio n agre e m e n t is obligat e d to pay for
      the fees and costs associa t e d with arbit r a t io n and that a failur e to do so
      rend e r s the arbit r a tio n agre e m e n t in bre a c h. Provide s that the intent of
      this bill is to affirm the existin g case law into stat u t e .

14)      Adopts a seve r a bility claus e.

EXISTI N G LAW :

1) Govern s arbit r a tio n s in Californi a, purs u a n t to the California Arbitr a tio n
      Act (CAA), includin g the enforc e m e n t of arbit r a t io n agr e e m e n t s , rules for
      neut r al arbit r a t o r s , the condu c t of arbitr a tio n proce e di n g s , and the
      enforc e m e n t of arbit r a ti o n awa r d s . (Code of Civil Proce d u r e Section
      1280 et seq .)

2) Provides that on petition of a party to an arbit r a ti o n agre e m e n t alleging
      the existe n c e of a writt e n agr e e m e n t to arbitr a t e a cont rov e r s y and that
      a party ther e t o refus e s to arbit r a t e such contr ov e r s y, the court shall
      orde r the petition e r and the res po n d e n t to arbit r a t e the cont rov e r s y if it
      dete r m i n e s that an agr e e m e n t to arbitr a t e the cont rov e r s y exists, unles s
      the court dete r m i n e s specifie d grou n d s exist. (Code of Civil Proce d u r e
      Section 1281.2.)

3) Provides that if a court of comp e t e n t jurisdictio n has orde r e d arbit r a ti o n
      of a cont rov e r s y which is an issue involved in an action or proc e e di n g
      before a court of this stat e, the court in which such action or proce e di n g
      is pendi n g shall, upon a motion of a party, stay the action or proce e di n g

                                               Exhibit 1
                                                Page 9
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 7 of 15 Page ID
                                               #:3996
                                                                                    SB 70 7
                                                                                     Page 6
   until an arbit r a ti o n is condu c t e d . (Code of Civil Proce d u r e Section
   1281.4.)

4) Stat e s that if an arbit r a ti o n agre e m e n t provide s a met h o d of appointi n g
    an arbit r a t o r , that met ho d shall be followed. Addition ally stat e s that if
    an arbit r a t io n agr e e m e n t does not provide a met ho d for appointi n g an
    arbitr a t o r , the parti es to the agr e e m e n t who seek arbit r a ti o n and agains t
    whom arbitr a tio n is sough t may agre e on a met h o d of appointi n g an
    arbitr a t o r and that met h o d shall be followe d. (Code of Civil Proce d u r e
    Section 1281.6.)

5) Prohibits, gen e r a lly, a privat e arbit r a t io n comp a ny from adminis t e ri n g a
    cons u m e r arbit r a t io n if the comp a ny has, within the previous year, had a
    financi al inter e s t in any party to the cas e, or rep r e s e n t a t iv e ther e of.
    (Code of Civil Proce d u r e Section 1281.9 2.)

6) Requir e s an arbit r a tio n comp a n y that adminis t e r s or is othe r wi s e
    involved in a cons u m e r arbit r a ti o n to publish and make availa ble to the
    public, as specifie d, a single cum ul a tive repor t that cont ai n s cert ain
    infor m a ti o n, includin g the nam e of the arbit r a t o r , the arbit r a t o r’s fee for
    the case, the perc e n t a g e of the fee the arbit r a t o r collect e d , and whet h e r
    a fee waiver was gra n t e d . (Code of Civil Proc e d u r e Section 1281.9 6.)

7) Provides that, amon g othe r behavior s, it is a misus e of the discove ry
    proc e s s to utilize tactics that res ult in unw a r r a n t e d annoya n c e ,
    emb a r r a s s m e n t , or oppr e s sio n, or undu e burd e n and expe n s e . (Code of
    Civil Proc e d u r e Section 2023.0 1 0.)

8) Provides that the court may impos e mone t a r y sanc tio n s on any pers o n
    eng a gi n g in the misus e of the discove ry proc e s s , or any attor n e y advising
    that cond u c t, or both pay the rea so n a bl e expe n s e s , includin g attor n e y’s
    fees, incur r e d by anyon e as a result of that condu c t. (Code of Civil
    Proce d u r e Section 2023.0 3 0 (a).)

9) Provides that the court may impos e an evide n ti a r y sanction by an orde r
    prohibitin g any party enga gi n g in the misus e of the discove ry proce s s
    from introd u ci n g desig n a t e d mat t e r s in eviden c e. (Code of Civil
    Proce d u r e Section 2023.0 3 0 (c).)

10)    Requir e s the Govern o r , the Stat e Bar, and the Administ r a t iv e Office of
    the Court s to collect and rele a s e each year, on an agg r e g a t e stat e w i d e
    basis, specified inform a ti o n reg a r di n g the demo g r a p h i c data relative to
    ethnicity, rac e, disa bility, veter a n stat u s , gend e r , gend e r identity, and
    sexual orient a ti o n of judicial applica n t s , judicial appoin t e e s , or judicial
    nomin e e s , as provide d by the m, and the perc e n t a g e of res po n d e n t s who
    decline d to res po n d . (Gover n m e n t Code Section 1201 1. 5 (n).)

FISCAL EFFECT : As curr e n tly in print this bill is keyed non- fiscal.

                                            Exhibit 1
                                            Page 10
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 8 of 15 Page ID
                                             #:3997
                                                                                     SB 70 7
                                                                                      Page 7
COMME N T S : Recog nizing that many arbit r a t io n agr e e m e n t s are place d
into contr a c t s of adh e sio n, this bill seek to prote c t employe e s and
cons u m e r s by ens u ri n g that the party that drafts the arbit r a t io n agr e e m e n t
canno t delay adjudic a tio n of a disput e by refusin g to particip a t e in, or pay
for, arbit r a tio n. Specifically, building on an existin g body of cas e law, this
bill would hold that if the fees or costs req ui r e d to initiat e or continu e an
arbitr a tio n proc e e di n g are not paid by the drafting party within 30 days of
the due dat e, that party is in default of the agre e m e n t and the employe e or
cons u m e r may seek to purs u e their claims in court and trigg e r sanctio n s on
the drafting parti e s. In suppo r t of this bill, the autho r stat e s:

    SB 707 ensu r e s that individu als who have been force d to sub mi t to
    man d a t o r y arbit r a t io n to resolve an employ m e n t or consu m e r disput e
    would be provide d with proce d u r a l options and rem e di e s und e r this bill
    whe n a comp a ny stalls or obst r u c t s the arbit r a t io n proc e e di n g by
    refusin g to pay the req ui r e d fees.

As ar bi t r a t i o n pr o v i s i o n s hav e be c o m e ubi q u i t o u s in e m p l o y m e n t
an d co n s u m e r con t r a c t s , th e par t i e s dr af t i n g th e s e ad h e s i o n
co n t r a c t s hav e gai n e d sig n i f i c a n t adv a n t a g e s . Arbitra tio n is a form of
alter n a tiv e dispu t e resolutio n held outsid e of court s whe r e a third- party,
rat h e r than a judge, make s a bindin g decision reg a r di n g a pote n ti al awar d
that is rarely app e al a bl e. Arbitra tio n can pose significa n t difficultie s for the
party force d to adjudic a t e its claims outsid e of court. Existing law per mit s
arbitr a tio n agre e m e n t s to contai n limits on eviden c e pres e n t e d and the
claims that can be consid e r e d . Arbitra tio n can also save employe r s and
provide r s of cons u m e r goods and service s significa n t time and costs whe n
comp a r e d to court, thus ther e is little ques tio n why the more powe rful
signa t o r y to a contr a c t would dem a n d arbit r a ti o n.

Most arbit r a tio n agre e m e n t s are cont ain e d within a broa d e r contr a c t ,
usually a contr a c t that is adh e sive or take- it-or- leave- it. The arbit r a tio n
agre e m e n t will lay- out the proce d u r e s that will be followe d durin g the
arbitr a tio n heari n g. For exam pl e, the ter m s of the arbit r a ti o n agr e e m e n t
may stipula t e that the awa r d nee d not be writt e n or justified, unlike in
court, and that the entir e proce s s be kept in secr e t . Arbitr a t o r s do not nee d
to be lawyer s , nor do they nee d to be train e d in the law. Arbitr a t o r s who
issue favor a bl e awa r d s to a partic ul a r comp a ny can be rep e a t e d ly- hired by
that sam e comp a n y to serve as the arbit r a t io n- neut r al withou t ever
notifying the public about that awa r d- history. It’s easy to pre dict the calls if
you can hire the umpire .

Over the past twen ty years, feder al court s have significa n tly expa n d e d the
validity of arbit r a ti o n provision s in cont r a c t s of adhe sio n and consid e r a b ly
infring e d on stat e’s ability to reg ul a t e such agre e m e n t s . ( See, e.g. , AT&T
Mobility LLC v. Conce p cio n (2011)5 6 2 U.S. 333.) Recog nizing that many
arbitr a tio n agre e m e n t s are cont ain e d within cont r a c t s of adhe sio n, court s
have sough t to add some modic u m of fairn e s s to the proce s s by holding that
in such contr a c t s , espe cially when stat u t o ry right s are being arbit r a t e d , the

                                             Exhibit 1
                                             Page 11
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 9 of 15 Page ID
                                                #:3998
                                                                                        SB 70 7
                                                                                        Page 8
agre e m e n t s canno t req ui r e the employe e or cons u m e r to “pay eithe r
unre a s o n a b l e costs or any arbit r a t o r s’ fees or expe n s e s as a condition of
acce s s to the arbit r a t io n forum.” (Cole v. Burns Inter na tion al Sec urity
Servic e s (1997) 105 F.3d 1465, 1482.) In California, both stat e and feder al
court s have adopt e d the stan d a r d utilized by the Unite d Stat e s Court of
Appeals for the District of Colum bi a Circuit in the Cole decision.
Accordin gly, any time an employ m e n t or consu m e r contr a c t req uir e s
arbitr a tio n, the draftin g party should be paying the associa t e d fees.

Given that employe e s and cons u m e r s frequ e n tly poss e s s little if any choice
in agre ei n g to arbit r a t e claims, the req ui r e m e n t that a draftin g party pay for
the cost of the arbit r a t io n is wholly reas o n a bl e . Howeve r, whe n the drafting
party fails to prop e rly pay for the arbit r a t io n, existin g law does not provide
the employe e and custo m e r with a clear mea n s to red r e s s their har m s .
Althoug h courts have held that such failure s to pay for arbit r a tio n may be
grou n d s to invalida t e an arbit r a t io n agre e m e n t , stat e law does not provide
clear guida n c e for courts and litiga n t s in the event a drafting party fails to
prop e rly pay to com m e n c e arbit r a t io n in a timely man n e r .

W hi l e exi s t i n g cas e law re q u i r e s th e dr af t i n g par t y to pay for
ar bi t r a t i o n , so m e co m p a n i e s fail to co m p l y wit h th e s e re q u i r e m e n t s .
As rem e di e s for employe e s and cons u m e r s have narro w e d , the rat e of
arbitr a tio n filings has incre a s e d significa n tly. For exam pl e, after Ube r won
the right to prohibit its driver s from cont e s ti n g wage claims as a class, the
comp a ny was force d to arbit r a t e the claims of over 12,50 0 drivers .
(O’Connor v. Uber Techs. (2018) 904 F.3d 1087.) Similarly, the burrito
chain Chipotle was forced to arbit r a t e over 2,800 wag e theft claims in
rece n t years. While propo n e n t s of arbit r a ti o n contin u e to argu e that it is a
che a p e r , faste r, more efficient way to resolve disput e s in comp a ri s o n to the
overb u r d e n e d court syste m , arbit r a ti o n requir e m e n t s can quickly
burd e n s o m e for comp a ni e s facing significa n t num b e r s of claims.

Thoug h ther e is a significa n t degr e e of irony that many comp a ny’s stride n t
insta n c e on inser ti n g class action waivers into arbit r a ti o n agre e m e n t s is
now burd e ni n g their corpo r a t e legal depa r t m e n t s with thous a n d s of
individu al claims in arbit r a tio n, the side effect of such actions are now
being felt by employe e s and cons u m e r s as well as the comp a ni e s . For
exam pl e, of the 12,50 0 dem a n d s for arbit r a ti o n filed by Uber driver s, the
comp a ny has only paid its initial filing fee in 296 cas es. (Fran k el, Alison,
Force d into arbitration, 12,50 0 drivers claim Uber won’t pay fees to launc h
case s , Reut e r s (Dec. 6, 2018).) As a res ult, only 47 arbit r a t o r s have bee n
appoin t e d to han dl e the Uber disput e s ; of thos e, Uber has only paid the
$1,50 0 rete n tio n fee in six case s. (Ibid. ) Para d oxic ally, by refusin g to pay
the arbit r a ti o n costs and fees as req ui r e d by law, Ube r and othe r similarly
situa t e d comp a ni e s are man a gi n g to delay the adjudic a tio n of claims and
post po n e the paym e n t of any pote n ti al judgm e n t s again s t the comp a ny in
the nam e of a proce s s that is suppo s e d to be che a p e r and easie r for the
partie s. Becau s e existin g cas e law force s comp a ni e s to pay for arbit r a t io n,
but does not provide clear rem e di e s for employe e s or cons u m e r s who are

                                                Exhibit 1
                                                Page 12
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 10 of 15 Page ID
                                           #:3999
                                                                                 SB 70 7
                                                                                  Page 9
 caug h t in limbo by unp aid arbit r a tio n fees, this lack of clarity mea n s that a
 drafting party can avoid the cons e q u e n c e s of their beh avior by not paying
 for the dispu t e to be arbit r a t e d .

 Thi s bill. Recognizin g that the failur e of a drafting party to pay arbit r a tio n
 fees in a timely man n e r can inflict significa n t har m on consu m e r and
 employe e s , this bill adds sever al provisions to existin g law to ena bl e
 employe e s and cons u m e r s to seek redr e s s of their claims in a timely
 man n e r , and esta blis h e s disince n tive s to ens u r e that such beh avior does not
 occur in the first place.

 First, this bill provide s that any drafting party that fails to pay the fees
 nece s s a r y to com m e n c e or contin u e arbit r a ti o n, within 30 days after such
 fees being due to be tend e r e d to the arbit r a t o r , the drafting party is held to
 have mat e ri ally bre a c h e d the arbit r a ti o n and is in default of the agr e e m e n t .

 Secon d, this bill provides cons u m e r s or employe e s sever al rem e di e s in the
 event a draftin g party brea c h e s the arbit r a t io n agr e e m e n t by failing to pay
 the arbit r a ti o n costs and fees. The bill would permit, should the draftin g
 party fail to pay the costs nece s s a r y to com m e n c e arbit r a t io n, the employe e
 or cons u m e r to remove the matt e r to court or move to comp el the
 arbitr a tio n. In the event that the draftin g party fails to pay the fees or costs
 nece s s a r y to continu e an arbit r a tio n curr e n t ly in prog r e s s , the bill ena bl e s
 the employe e or cons u m e r to move the matt e r to court, seek a court orde r
 comp elling the paym e n t of the fees, contin u e the arbit r a ti o n and per mit the
 arbitr a t o r to seek collection of their fees, or pay the costs and fees and seek
 thos e fees from the draftin g party at the conclusio n of the arbit r a ti o n
 reg a r d l e s s of the ultim a t e outco m e .

 Finally, to det e r drafting parti es from failing to pay arbit r a ti o n costs and
 fees in a timely man n e r , this bill impos e s man d a t o r y mone t a r y sanctio n s on
 any drafting party found to be in default of an arbit r a ti o n agre e m e n t for
 failur e to pay costs and fees, and per mit s the imposition of addition al
 eviden ti a r y, termi n a ti n g, or cont e m p t sanc tio n s, as the court or arbit r a t o r
 sees fit.

 Furt h e r m o r e , recog nizin g that the stat e has very little inform a t io n
 reg a r d i n g the demo g r a p h i c s of thos e servin g as arbit r a t o r s , this bill would
 req ui r e arbit r a tio n comp a ni e s to repo r t demo g r a p h i c data, on an agg r e g a t e
 basis, rega r di n g the ethnicity, rac e, disability stat u s, vete r a n stat u s, gend e r ,
 gen d e r identity, and sexual orient a ti o n of all arbit r a t o r s . The bill would
 per mit this infor m a tio n to be provide d on a self- repor ti n g basis by
 arbitr a t o r s and would req ui r e the arbit r a t io n comp a ny to disclos e the
 perc e n t a g e of arbit r a t o r s who decline d to respo n d .

 Jus ti c e del a y e d is jus t i c e de n i e d . As noted above, employe e s and
 cons u m e r s force d to arbit r a t e claims agains t larg e comp a ni e s are at a
 distinc t disadv a n t a g e . Should the ambig uity in existin g statu t e s per mit
 comp a ni e s that draft arbit r a tio n agre e m e n t s to delay the adjudic a tio n of
 claims, thes e draftin g partie s can simply deny claim a n t s any sem bl a n c e of
                                                  Exhibit 1
                                                   Page 13
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 11 of 15 Page ID
                                          #:4000
                                                                                  SB 70 7
                                                                                 Page 10
 justice by simply refusin g to pay for the arbitr a tio n they cont r a c t e d for.
 Inde e d, if such a syste m were per mi t t e d to contin u e , court s have sugg e s t e d
 this would crea t e a, “perve r s e incen tive sche m e ” wher e by “employe r s…
 would have an ince ntive to refus e to arbit r a t e claims broug h t by employe e s
 in the hope that the frust r a t e d employe e s would simply aban d o n them.”
 (Brow n v. Dillards, Inc. (2005) 430 F.3df 1004, 1012.)

 To ensu r e that a draftin g party canno t unilat e r a lly preve n t a party from
 adjudic a ti n g their claims in the foru m that the drafting party unilat e r ally
 foiste d onto the claim a n t, this bill would provide employe e s and cons u m e r s
 rem e di e s if a drafting party refus e s to pay. Most import a n t ly, this bill
 provide s employe e s and consu m e r s to get their claim adjudic a t e d in the
 venue of their choice in a timely man n e r .

 Th e sa n c t i o n s pr o v i d e d in thi s bill are int e n d e d to de t e r ba d act o r s .
 In opposition to this meas u r e , the California Cha m b e r of Com m e r c e , and a
 coalition of busine s s orga niz a tio n s, object to the provisions of this bill
 providing that failur e to pay arbit r a tio n costs and fees in a timely man n e r
 constit u t e s a mat e ri al bre a c h of a cont r a c t. A mat e ri al bre a c h is typically
 viewe d as a bre a c h of contr a c t so seriou s as to per mi t the non- bre a c hi n g
 party to excus e addition al perfor m a n c e of the contr a c t , in this case rem ain
 in arbit r a ti o n. Not only would this bill excus e the perfor m a n c e of the
 cont r a c t in the case of a mat e ri al bre a c h, but it would also impos e sanctio n s
 on the brea c hi n g party. The California Cham b e r of Comm e r c e note s that
 thes e provision s may impos e sanc tion s even if, “the draftin g party paid a
 majority of the fees and costs, but yet a small, minor portion was not paid.”
 The opposition appe a r s to argu e that a relative small non- paym e n t of
 arbitr a tio n fees or costs should not constit u t e a mate ri al brea c h of the
 cont r a c t .

 The opposition is not incor r e c t in statin g that a failure to pay the requi r e d
 costs and fees in full would expos e a comp a n y to significa n t mone t a r y
 pen altie s and pote n ti ally seriou s evide n ti a r y sanctio n s or a cont e m p t
 holding. Howeve r , this risk should also be viewe d in light of the har m that
 the drafting party’s bre a c h of cont r a c t could impos e on employe e s or
 cons u m e r s who are in limbo, with no avenu e to purs u e their legal right s.
 Particul a rly in employm e n t matt e r s , the plaintiff’s livelihood may be the
 subjec t of the adjudic a tio n. Althou g h a larg e comp a n y may view its failure
 to pay a few hun d r e d dollars for arbit r a t io n as a minor, imma t e r i al, mist ak e ,
 that mist a k e may delay the hea rin g of an employe e’s claims. While
 imma t e ri al to the drafting party, the ens uin g delay associa t e d with this
 minor erro r could be significa n t to the employe e, who may not be able to
 pay bills, rent or othe r expe n s e s that could res ult in the loss of their
 resid e n c e , or dam a g e to their cre dit rating, while the disput e rem ai n s
 unre s olve d. For exam pl e, whe n chastisin g Chipotle’s requ e s t to delay the
 filing of arbit r a t io n claims on the grou n d s that the claims were
 overw h el mi n g the comp a ny, the court stat e d that the comp a n y’s att e m p t to
 delay and obfusc a t e the adjudica tio n of claims was “uns e e m ly.” (Orde r
 Denying Defend a n t Chipotl e Mexica n Grill, Inc’s Motion for Entry of

                                             Exhibit 1
                                             Page 14
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 12 of 15 Page ID
                                            #:4001
                                                                                      SB 70 7
                                                                                     Page 11
 Judge m e n t Purs u a n t to Fed. R. Civ. P. 54(B) (ECF No. 202) and Motion to
 Reinst a t e Stay (ECF No. 203), Kane, J., Cas e No. 1- 14- cv- 0261 2- JLK,
 Docum e n t 212, (Nov. 20, 2018), U.S.D.C. Colora d o.) Furt h e r m o r e , as note d
 in the Dillard’s case, a failur e to stop such condu c t would est a blis h a
 perve r s e incen tive for drafting parti es to dem a n d arbit r a tio n in a cont r a c t of
 adhe sio n and then refus e to pay the arbit r a t o r when a claim was mad e. In
 light of the extre m e har d s hi p that nee dl e s s ly delayin g arbit r a tio n may caus e
 to plaintiffs, the mat e ri al bre a c h and sanction provisions of this bill would
 see m to be a strict yet rea so n a bl e met h o d to ens u r e the timely adjudic a tio n
 of employe e and consu m e r claims that are subject to arbit r a t io n.

 Thi s bill ap p e a r s to nar r o w l y tar g e t th o s e wh o ar e m o s t at ris k fro m
 pr e d a t o r y ar bi t r a t i o n del a y s . In keepin g this bill in line with much of the
 existing case law, the aut ho r focus e s on arbitr a tio n involving employm e n t
 and consu m e r disput e s . After negoti a tio n s betw e e n the stake h ol d e r s , the
 definition of cons u m e r was narr o w e d in the Sen a t e to only includ e pers o n s
 who “purc h a s e or leas e” good and service s. The bill curr e n t ly define s an
 employe e as, “any curr e n t employe e, form e r employe e, or applica n t for
 employ m e n t ” and includ e s any pers o n who “is, was, or who claims to have
 bee n misclas sified as an indep e n d e n t cont r a c t o r,” or othe r wi s e miscla s sified
 in their employm e n t .

 Beyond the opposition to this bill stat e d by the California Cha m b e r of
 Comm e r c e and their associa t e d coalition, the San Gabriel Valley Econo mic
 Part n e r s h i p cont e n d s that the definition of employe e provide d by this bill is
 too broa d. In particul a r , the Part n e r s h i p objects to the inclusion of
 employe e s who alleg e they are misclas sified as indep e n d e n t contr a c t o r s .
 This objection appe a r s to enco m p a s s many of the “gig econo my” employe e s
 who have fought for years in court s and in arbitr a ti o n to be prop e rly
 classifie d unde r the law. The Part n e r s hi p cont e n d s that, “und e r the
 propos e d definition, this individu al could requ e s t the comp a ny pay for the
 arbitr a t o r… ev e n if the actu al cont r a c t betw e e n a comp a ny and inde p e n d e n t
 cont r a c t o r provide s othe r wi s e . If the comp a ny refus e s to pay within 30
 days on the basis that the individu al is not an employe e…t his would be a
 mat e ri al brea c h .”

 Ironically, many of the “inde p e n d e n t cont r a c t o r s ” that the San Gabriel
 Valley Econo mi c Part n e r s h i p would like to see pay their shar e of the fees
 actu ally involve employe e s misclas sifie d as indep e n d e n t contr a c t o r s . For
 exam pl e, ent wi n e d within the wage claims agains t Ube r, discu s s e d above,
 includ e d alleg a tio n s of employe e miscla s sifica tio n. It should be note d that
 nothin g in this bill would preclu d e an arbitr a t o r from subs e q u e n t ly
 req ui ri n g a plaintiff to reim b u r s e a drafting party for arbit r a tio n costs and
 fees should the arbit r a t o r det e r m i n e the plaintiff was in fact an indep e n d e n t
 cont r a c t o r. Furt h e r m o r e , the inten t of the case law requiri n g the draftin g
 party to pay for arbit r a ti o n reflect s the gene r a l belief that fairn e s s dictat e s
 that the law “place s the cost of arbitr a tio n on the party that impos e s it.”
 (Arm e n d a ri z v. Foundatio n Health Psychcar e Service s, Inc. (2000) 24 Cal.
 83, 111.) The case law note s that in the abs e n c e of such a rule ther e is

                                             Exhibit 1
                                             Page 15
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 13 of 15 Page ID
                                                #:4002
                                                                                         SB 70 7
                                                                                       Page 12
 “significa n t risk that employe e s will have to bear large costs to vindic at e
 their stat u t o ry right.” (Id. at p. 110.) Many of the indep e n d e n t contr a c t o r s
 in the “gig econo m y” face similar econo mic hard s hi p s as employe e s .
 Recog nizing that the inten t of the case law this bill seeks to codify is to
 prot e c t the econo mi c ally vulne r a b l e party in an arbit r a ti o n, includin g
 misclas sified worke r s , incor po r a t i n g such plaintiffs into the definition of
 employe e see m s wholly consist e n t with the case law and is a rea so n a bl e
 compo n e n t this bill.

 Cha n g e s in cor p o r a t e cir c u m s t a n c e s an d th e bu r d e n s of ar bi t r a t i o n .
 The entir e coalition opposin g this bill also notes that the strict provisions
 surro u n di n g the brea c h of the contr a c t and associa t e d sanctio n s are unfair
 to comp a ni e s who no longe r poss e s s the “sam e financi al mea n s ” at the time
 arbitr a tio n is dem a n d e d as the comp a ny did whe n they draft e d the cont r a c t
 providing arbit r a tio n as the only venu e for cons u m e r s or employe e s to
 adjudic a t e issue s. While they conce d e that such a circu m s t a n c e may
 warr a n t moving the disput e to court they cont e n d imposin g sanc tion s in
 such a case would be unw a r r a n t e d .

 The conce r n s of the busin e s s com m u ni ty are not wholly unjus tifie d. For
 exam pl e, should a rece s sio n drive a comp a ny to the brink of bank r u p t c y, the
 comp a ny may truly have no ability to pay for arbit r a tio n thro u g h no fault of
 their own. Never t h el e s s , rega r dl e s s of a comp a ny’s situa tion, a busin e s s
 that finds itself stuck in an arbit r a t io n it cannot afford can easily trac e its
 own choice – perh a p s motivat e d by corpo r a t e Americ a’s zealous insist e n c e
 on placin g binding arbit r a tio n provisions in nea rly every cont r a c t of
 adhe sio n it signs with employe e s or cons u m e r s – to req ui r e arbit r a t io n.
 Furt h e r m o r e , reg a r dl e s s of a comp a n y’s financ e s , it should be note d that
 existing binding arbit r a ti o n agr e e m e n t s leave employe e s and cons u m e r s
 with few rem e di e s . While a comp a ny is atte m p t i n g to dete r m i n e its ability
 to afford arbit r a t io n, the existing law is leaving employe e and cons u m e r
 claims in limbo. Accordin gly, the sanc tion s , while unforgivin g, see m
 justified reg a r dl e s s of the pres e n t econo mic stat u s of the drafting party.
 Perh a p s , in orde r to lesse n their risk of sanctio n s, draftin g partie s should
 recon si d e r their liberal use of bindin g arbit r a t io n provisions in contr a c t s , or
 at a minimu m , consid e r drafting thes e agr e e m e n t in a man n e r that provide s
 all partie s incre a s e d acce s s to the court syste m in the event circu m s t a n c e s
 arise that warr a n t adjudica ti n g disput e s in court.

 Pr e s e n t l y th e leg a l pr of e s s i o n is at t e m p t i n g to st u d y an d ad d r e s s its
 st r u g g l e to div e r s i f y , ho w e v e r , de s p i t e th e i r cri t i c a l rol e in th e le g a l
 sys t e m , ver y lit t l e da t a exi s t s re g a r d i n g th e div e r s i t y of ar bi t r a t o r s .
 Last mont h, this Commit t e e held an inform a tio n al heari n g exami nin g the
 legal profes sion’s striking lack of diversity. As a part of the backg r o u n d for
 that hea ri n g the Commit t e e highligh t e d data from the Stat e Bar of
 California that note d that 80 perc e n t of California attor n e y s wer e white,
 comp a r e d with just 37 perc e n t of the stat e’s popul atio n as a whole. The
 Committ e e also expre s s e d a conce r n that the pres e n t lack of diversity found
 within the bar and on the benc h may tran sla t e into the ranks of arbitr a t o r s ,

                                                   Exhibit 1
                                                   Page 16
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 14 of 15 Page ID
                                            #:4003
                                                                                        SB 70 7
                                                                                       Page 13
 espe ci ally given that most arbit r a t o r s are typically retir e d attor n e y s or
 judge s. Nota bly, iconic music mogul Jay- Z raise d this conce r n when he
 challen g e d the America n Arbitr a tio n Associatio n’s purpo r t e d lack of
 qualified African Americ a n s on its rost e r of arbitr a t o r s . Jay- Z stat e d , “It
 would stan d to reas o n that pros p e c tiv e litigan t s – which undou b t a b l e
 includ e minority owne d and oper a t e d busine s s – expec t the r e to be the
 possibility that the perso n who stan d s in the shoes of both judge and jury
 reflec t the divers e popula tion.” (Dan Packel, Jay-Z, Quinn Ema n u el Say
 AAA Offers Only “Toke n” Black Arbitrator s, The Recor d e r (Nov. 28, 2018),
 quotin g Jay- Z.)

 A 2015 survey of arbitr a t o r s nation wi d e would see m to justify the conce r n s
 of both Jay- Z and this Commit t e e , finding that a stag g e r i n g 92 perc e n t of
 arbitr a t o r s were white and 74 perc e n t were male. (Colvin & Ston e, The
 Arbitration Epide m i c- Manda t or y arbitration depriv e s work e r s and
 cons u m e r s of their right s, Econo mic Policy Instit u t e (Dec. 7, 2015).) The
 propo n e n t s of this mea s u r e note that althou g h California collect s significa n t
 infor m a ti o n rega r di n g arbitr a tio n comp a ni e s’ beh avio r, as well as
 significa n t demo g r a p h i c dat a abou t judge s and attor n e y s , the stat e does not
 collect demo g r a p h i c data reg a r di n g arbit r a t o r s . Accordin gly, this bill seeks
 to impos e a mode s t , self- repor ti n g demo g r a p h i c dat a req ui r e m e n t on
 arbitr a tio n comp a ni e s . In suppo r t of thes e provisions the aut ho r stat e s :

    SB 707 will also requir e arbit r a tio n comp a ni e s to repo r t the sam e kind of
    demo g r a p h i c inform a tio n that our judiciary is req ui r e d to repo r t
    (includi n g gend e r , race and ethnicity). The purpo s e of this is to
    hopefully galvaniz e som e bett e r recr uit m e n t and hiring prac tic e s by the
    arbitr a tio n comp a ni e s and highligh t the fact that arbit r a tio n canno t be a
    fair proce s s when the arbitr a t o r s do not rem ot ely reflect the divers e
    expe ri e n c e s and backg r o u n d s of the people who are bringin g their claims
    before the m, or are forced to bring their claims before the m, which is
    very often the case.

 It should be noted that none of the opposition to this mea s u r e object s to the
 demo g r a p h i c dat a collection provision s.

 ARG U M E N T S IN SUP P O R T : This bill is co- spons o r e d by the Consu m e r
 Attorn e ys of Californi a and the California Employm e n t Lawye r s Association
 who repr e s e n t many of the partie s in the arbit r a t io n proce e di n g s in which
 the drafting party may fail to pay for the costs of the proce e di n g s . In
 suppo r t of the bill the California Employm e n t Lawyer s Associatio n stat e s:

    SB 707 bill addr e s s e s two distinc t proble m s in arbit r a tio n. First, the
    proc e d u r a l limbo and delay worke r s and cons u m e r s face when they
    submit to arbit r a t io n, purs u a n t to a mand a t o r y arbit r a ti o n agre e m e n t ,
    but the employe r fails or refus e s to pay their sha r e of the arbit r a ti o n
    fees. Secon d, the alar mi n g lack of diversity in the arbit r a ti o n indus t r y,
    which calls into ques tion the ability of the indus t ry to fairly adjudic a t e
    claims broug h t by an incre a si n gly divers e workfor c e in California.

                                              Exhibit 1
                                              Page 17
Case 2:20-cv-02783-PSG-JEM Document 78-2 Filed 10/05/20 Page 15 of 15 Page ID
                                          #:4004
                                                                                    SB 70 7
                                                                                   Page 14
 ARG U M E N T S IN OPPO S I T I O N : This bill is oppos e d by the California
 Cha m b e r of Com m e r c e and a coalition of affiliate d busin e s s orga niz a tio n s.
 Writing for the coalition, the Cha m b e r of Com m e r c e stat e s :

     The main rem ai ni n g conce r n is the actions or omission s that qualify as a
     “mat e ri al bre a c h ” and trigg e r loss of oppor t u ni ty to arbit r a t e , mone t a r y
     dam a g e s / s a n c t i o n s , and possibly more seve r e sanc tio n s such as
     eviden ti a r y or ter mi n a t i n g sanction s . For exam pl e, we are conce r n e d
     that, even if the draftin g party paid a majority of the fees and costs, but
     yet a small, minor portion was not paid, SB 707 would dee m that nomin al
     amou n t a “mat e ri al bre a c h,” ther e b y subjec tin g the employe r or
     comp a ny to the sam e list of punis h m e n t s as an employe r or comp a ny
     who inten tio n a lly withh el d the entire paym e n t in an effort to delay the
     arbitr a tio n.

 REGISTERE D SUP PO RT / OPPO SITIO N :

 Sup p o r t

 California Employm e n t Lawye r s Associatio n (co- spons o r)
 Cons u m e r Attorn eys of California (co- spons o r)
 California Labor Fede r a t io n
 California Profes sio n al Firefigh t e r s
 Confer e n c e of California Bar Associatio n s
 Equal Rights Advoca t e s
 SEIU California
 Unite d Food and Com m e r ci al Worke r s , Weste r n Stat e s Council

 Oppo s i t i o n

 Allied Mana g e d Care and Acclam a tio n Insur a n c e Man a g e m e n t Servic es
 California Apart m e n t Associatio n
 California Associatio n of Joint Powe r s Authoritie s
 California Associatio n of Wineg r a p e Grow e r s
 California Cham b e r of Comm e r c e
 California Hospit al Associatio n
 California Leag u e of Food Prod u c e r s
 California Manufa c t u r e r s and Technolo gy Associatio n
 California Rest a u r a n t Associa tion
 California Retaile r s Associatio n
 California Trucking Association
 CSAC – Exces s Insur a n c e Authority
 Flas h e r Barric a d e Association
 Official Police Gara g e s of Los Angeles
 San Gabriel Valley Econo mic Part n e r s hi p
 Secu ri ti e s Indus t ry and Fina nci al Mark e t s Associatio n

 Analy s i s Prep a r e d by :     Nicholas Liedtk e / JUD. / (916) 319- 2334


                                             Exhibit 1
                                             Page 18
